Mates, J.,
delivered tbe opinion of tbe court.
Under tbe facts of this case Brandau and bis wife must be treated as tbe same person. If it was unlawful for Brandau to acquire from bis wards tbe title to tbeir property, it could never be held that one bolding so close a relation to him as that of wife, and witb such identity of interest as usually exists1 between parties sustaining this relation to each other, could lawfully acquire a title which tbe husband was forbidden to acquire.
There may be many disputed facts in this record, but tbe fact which controls this whole case admits of no dispute. Tbe fact is that Sebastian "W. Brandau was tbe guardian of complainants and took charge of tbeir estate while they were very young. He took them to bis home in Lexington, Mo., and for a time and until they went out to earn tbeir own living they became inmates of bis household. Mrs. Brandau was tbeir aunt, and before they bad reached tbeir majority Brandau, by private contract *103with them, had succeeded in obtaining the title to one part of the land for himself, and his wife had obtained the title to the remainder from the purchaser whom she and her husband had procured to huy at a sale under a mortgage which had been executed by the father and mother of complainants before their death. In brief, Brandau was appointed guardian of these complainants about the year 1895, and before the year 1903 his wards have no estate and Brandau and wife have a legal title to the entire estate which was left to them. Under the facts of this case it does not become a question as to whether or not Brandau has acted honestly or dishonestly in the matter of acquiring this title. We do not consider this case from that standpoint. But the question is, can such a transaction as this be allowed to stand, in any event, in a court of equity ?
Under all settled rules of law it must be held that whatever title was acquired by either Sebastian W. Brandau, or his wife, under any of the sales or dealings with this property, either by themselves or at the instance of any other party, is held as trustees for the benefit of complainants. No transaction of this sort can or ought to be allowed to stand. It contravenes every rule of law applying to a person in a fiduciary character. It is the duty of the guardian to protect the estate of his ward in every way he can, and he can make no profit on such estate outside of what is provided by law to be allowed him for conducting the guardianship. Brocketf v. Richardson, 61 Miss. 766; Wise v. Hyatt, 68 Miss. 714, 10 South. 37.
We but declare as the law what the courts have tima_ and again announced. A trustee can be allowed under the law to have no inducement to neglect the interest of his ward. A guardianship is a trust of the highest and most sacred character. The guardian assumes to act for the parties, whom the law declares1 without discretion to act for themselves. If such a trustee acquired their property under such circumstances as to raise a strong suspicion of unfairness, the transaction cannot be allowed to stand when assailed by his wards. If ratification is claimed after full *104age, it must appear by the most undoubted proof that the wards have, with full knowledge of all the facts and the law appertaining thereto, ratified and approved the transaction from which their guardian obtains his vantage. And even then, if the transaction is assailed by the wards, it will not be allowed to stand, except upon clear proof that the act of ratification took place at a time when they were free from the influence of the confidential relation. In short, the wards must have been fully informed and free of former influence.
In this case there was no ratification. It is impossible that there could have been, under the facts shown here. These complainants were unlettered. They had been cast out at an early age to support themselves. They- were under the influence of Brandau to- a very large extent. They had not reached the age of majority at the time these conveyances were made. They were but little past twenty-one years of age at the date this bill was filed asking for a cancellation of the Brandaus’ title. The proof falls far short of showing ratification on their part, or any fact which would warrant this court in holding that they were estopped to claim their property.
The decree of the chancellor is eminently correct, and through its instrumentality justice will be done.

Affirmed and remanded.